DETAILED ACTION
	Claims 1-20 are pending. This is in response to the application filed on May 15, 2019 which claims priority to a foreign application filed on April 2, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Authorization
Authorization for this examiner’s amendment was given in an interview with Lawrence A. Baratta #59,533 on August 26, 2021.

Claim Amendments
1.	(Currently Amended)	A non-transitory computer-readable medium configured for storing a program that is executable by a processing device, the program enabling the processing device to:
 	receive a packet from a first peer device on [[a]] an Intermediate System to Intermediate System (IS-IS) network;
 	determine if a mismatch exists in an authentication of the packet from the first peer device, wherein the mismatch is determined by analyzing a password of the packet to determine if the password matches a set password shared by the plurality of peer devices; and
discard packets from the first peer device and immediately discard the packet at the processing device, wherein the packet is a Protocol Data Unit (PDU) to be shared in a packet-switched network, wherein the PDU is a Link State PDU (LSP).

2.	(Canceled)

3.	(Canceled)

4.	(Canceled)

5.	(Currently Amended)	The non-transitory computer-readable medium of claim [[3]] 1, wherein the program enables the processing device to instruct the plurality of peer devices to immediately discard the packet by resetting a lifetime expiration of the packet to zero, thereby resulting in the immediate flushing or elimination of the LSP.

6.	(Currently Amended)	The non-transitory computer-readable medium of claim 1, wherein, if the authentication mismatch exists, the program further enables the processing device to multicast a blocking instruction to the plurality of peer devices on the IS-IS network to block one or more existing packets associated with the first peer device.



8.	(Original)	The non-transitory computer-readable medium of claim 1, wherein authentication includes at least one of an area authentication on Level 1 and a domain authentication on Level 2. 

9.	(Original)	The non-transitory computer-readable medium of claim 1, wherein the program is an add-on to the Intermediate System to Intermediate System (IS-IS) routing protocol.

10 – 20 (Canceled)

21.	(New)	A non-transitory computer-readable medium configured for storing a program that is executable by a processing device, the program enabling the processing device to:
 	receive a packet from a first peer device on an Intermediate System to Intermediate System (IS-IS) network;
 	determine if a mismatch exists in an authentication of the packet from the first peer device; 

 	instruct the plurality of peer devices to block future packets destined for the first peer device.

22.	(New) The non-transitory computer-readable medium of claim of claim 21, wherein the program further enables the processing device determine the mismatch by analyzing a password of the packet to determine if the password matches a set password shared by the plurality of peer devices.

23.	(New)	The non-transitory computer-readable medium of claim 21, wherein the program further enables the processing device to instruct the plurality of peer devices to immediately discard the packet by resetting a lifetime expiration of the packet to zero, thereby resulting in the immediate flushing or elimination of the LSP.

24.	(New)	The non-transitory computer-readable medium of claim 21, wherein, if the authentication mismatch exists, the program further enables the processing device to multicast a blocking instruction to the plurality of peer devices on the IS-IS network to block one or more existing packets associated with the first peer device.



26.	(New)	The non-transitory computer-readable medium of claim 21, wherein authentication includes at least one of an area authentication on Level 1 and a domain authentication on Level 2. 

27.	(New)	The non-transitory computer-readable medium of claim 21, wherein the program is an add-on to the Intermediate System to Intermediate System (IS-IS) routing protocol.

28. (New) A method comprising
 	receiving a packet from a first peer device on an Intermediate System to Intermediate System (IS-IS) network;
 	determining if a mismatch exists in an authentication of the packet from the first peer device by analyzing a password of the packet to determine if the password matches a set password shared by the plurality of peer devices; and
 	if an authentication mismatch exists, multicasting a flush instruction to a plurality of peer devices on the IS-IS network to instruct the plurality of peer devices to discard packets from the first peer device and immediately discard the packet at a receiving 

29.	(New)	The method of claim 28, further comprising instructing the plurality of peer devices to immediately discard the packet by resetting a lifetime expiration of the packet to zero, thereby resulting in the immediate flushing or elimination of the LSP.

30.	(New)	The method of claim 28, wherein, if the authentication mismatch exists, the method further comprising multicasting a blocking instruction to the plurality of peer devices on the IS-IS network to block one or more existing packets associated with the first peer device.

31.	(New)	The method of claim 28, wherein, if the authentication mismatch exists, the method further comprising instructing the plurality of peer devices to block future packets destined for the first peer device. 

32.	(New)	The method of claim 28, wherein authentication includes at least one of an area authentication on Level 1 and a domain authentication on Level 2. 

33.	(New)	The method of claim 28, wherein the method is implemented as an add-on to the Intermediate System to Intermediate System (IS-IS) routing protocol.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
 	Applicant agrees to incorporate claims 2-3, 4 & 7 into main claims for compact prosecution since there is no art singly or in combination teaches all claimed features as recited in claims 1, 21 and 28.
 	The closest art is CN107948065A (hereinafter Wang) which disclose authentication of LSP packet, if fails it will broadcast to other routers to discard the packet (page 5, 2nd paragraph). But Wang does not disclose determining if a mismatch exists in an authentication of the packet from the first peer device by analyzing a password of the packet to determine if the password matches a set password shared by the plurality of peer devices or instruct the plurality of peer devices to block future packets destined for the first peer device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M TRAN whose telephone number is (571) 270-1994.  The examiner can normally be reached on Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M TRAN/Primary Examiner, Art Unit 2494